DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of August 20, 2021. Applicant’s claim for the benefit of a prior-filed provisional application # 63/068,754 filed on August 21, 2020 is acknowledged. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on December 30, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 2, 4-11, and 13-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 10, 11, and 13-18 is/are drawn to methods (i.e., a process), claim(s) 1, 2, and 4-9 is/are drawn to systems (i.e., a machine/manufacture), and claim(s) 18 is/are drawn to non-transitory storage media (i.e., a machine/manufacture). As such, claims 1, 2, 4-11, and 13-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 10 and 19) recites/describes the following steps; 
receiving, from a user, a coupon request message, wherein the coupon request message includes a first unique coupon program ID;
extracting, from the coupon request message, the first unique coupon program ID; 
matching the first unique coupon program ID to a second unique coupon program ID stored in the database; 
generating, by a token service system, a digital coupon token, the digital coupon token being associated with the first and second unique coupon program IDs; 
and transmitting the digital coupon token to the user

These steps, under its broadest reasonable interpretation, describe or set-forth facilitating coupon redemption using linked coupon IDs and providing generated tokens to users for subsequent redemption, which amounts to a commercial or legal interactions and/or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 10 and 19 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computing system, comprising a database, a communication interface…and one or more processors programmed to perform operations” (claim 1)
“via a communication interface” (claim 10)
“one or more non-transitory computer-readable storage media having computer-executable instructions stored thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to perform operations” (claim 19) 
“ from a user computing device…to the user computing device” (claims 1, 10 and 19)

The requirement to execute the claimed steps/functions using “a computing system, comprising a database, a communication interface…and one or more processors programmed to perform operations” (claim 1) and/or “via a communication interface” (claim 10) and/or “one or more non-transitory computer-readable storage media having computer-executable instructions stored thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to perform operations” (claim 19) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “ from a user computing device…to the user computing device” (claims 1, 10 and 19) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where information is exchanged digitally between computing devices. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 4-9, 11, and 14-18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4-9, 11, and 14-18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a computing system, comprising a database, a communication interface…and one or more processors programmed to perform operations” (claim 1) and/or “via a communication interface” (claim 10) and/or “one or more non-transitory computer-readable storage media having computer-executable instructions stored thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to perform operations” (claim 19) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “ from a user computing device…to the user computing device” (claims 1, 10 and 19) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2, 4-9, 11, and 14-18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4-9, 11, and 14-18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 4, 5,  10, 13, 14, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wane et al. (U.S. PG Pub No. 2009/0144164, June 4, 2009 - hereinafter "Wane”)

With respect to claims 1, 10, and 19, Wane teaches a computing system, a method, and one or more non-transitory computer-readable storage media having computer-executable instructions stored thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to perform operations comprising;
a database; ([0052] “engine includes database structure 30 that allows for secure or encrypted storage of coupon data”)
a communication interface receiving, from a user computing device, a coupon request message, wherein the coupon request message includes a first unique coupon program ID; ([0044]-[0045] “customer uses a cell phone…coupon data may be read from…magazines, billboards…publications or broadcast media…machine-readable section which encodes specific coupon data…encoded coupon data is scanned…barcode…uses the coupon data to communicate with engine 12 to…load the coupon into cell phone…printed serial of ID number identifying either a coupon campaign or a specific coupon within the campaign…to load the coupon data…coupon family ID…specific coupon ID” – therefore the system engine includes a communication interface that receives a coupon request from a user device and the request includes a first unique coupon program ID, [0058], [0066] “personal electronic device…executes a wallet software application for managing the coupon data…initiate retrieval...of coupons”, [0073]-[0074])
one or more processors programmed to perform operations comprising: ([0036]-[0038])
extracting, from the coupon request message, the first unique coupon program ID; ([0045]-[0047] “…printed serial of ID number identifying either a coupon campaign or a specific coupon within the campaign…to load the coupon data…coupon family ID…specific coupon ID…retrieve any coupon data necessary for the customer to redeem the coupon…retrieve a coupon ID, a product family ID, and a discount amount…coupon ID identifies the specific coupon” – therefore the system extracts the printed serial of ID number and/or coupon family ID and/or specific coupon ID from the request, [0073]-[0074])
matching the first unique coupon program ID to a second unique coupon program ID stored in the database;  ([0045]-[0048] “……to load the coupon data …retrieve any coupon data necessary for the customer to redeem the coupon…retrieve a coupon ID, a product family ID, and a discount amount…coupon ID identifies the specific coupon” – therefore the system uses the extracted printed serial of ID number and/or coupon family ID and/or specific coupon ID from the request and matches it with a specific coupon ID, [0073]-[0074]))
generating, by a token service system, a digital coupon token, the digital coupon token being associated with the first and second unique coupon program IDs; ([0047] “cell phone communicates with engine 12 to retrieve a coupon ID, product family ID, and a discount amount for a specific coupon…for security reasons, the coupon ID or other coupon data may be encrypted with a key known to CIS” – therefore the system may generate a digital coupon token (i.e., encrypted data token) representing the second unique coupon program ID (therefore it is “associated with” the first and second unique coupon program IDs, [0073]-[0074]) 
and transmitting the digital coupon token to the user computing device ([0047]-[0048] “cell phone communicates with engine 12 to retrieve a coupon ID, product family ID, and a discount amount for a specific coupon…for security reasons, the coupon ID or other coupon data may be encrypted with a key known to CIS…having retrieved the coupon data from system 10, customer interacts with POS system to make purchases and redeem the coupons” – therefore the digital coupon token (i.e., encrypted data token) representing the second unique coupon program ID is transmitted to the user computing device, [0073]-[0074])


With respect to claims 4 and 13, Wane teaches the system of claim 1 and the method of claim 10;
said one or more processors further programmed to perform operations comprising: receiving coupon data from a program creator, the coupon data defining one or more of a coupon and a coupon program;  ([0040]-[0042] “merchants…submit the details or rules for a coupon campaign…including retailers, distributors, manufacturers…or any other entity…initiate a coupon campaign…information defining how the campaign will operate…product…discount amount…product A…”)
creating the second unique coupon program ID, the second unique coupon program ID being associated with the coupon data; ([0054] “receiving details of the coupon campaign…engine initiates the campaign be creating entries in database 30 for each of the coupons to be issued as part of the campaign…1,000,000 coupons for a particular product…stores a unique ID number of token identifying the coupon manager…each coupon within a particular coupon campaign is identifies within database by a unique coupon ID…may be encrypted in database”)
and storing the second unique coupon program ID and the coupon data in the database ([0054] “receiving details of the coupon campaign…engine initiates the campaign be creating entries in database 30 for each of the coupons to be issued as part of the campaign…1,000,000 coupons for a particular product…stores a unique ID number of token identifying the coupon manager…each coupon within a particular coupon campaign is identifies within database by a unique coupon ID…may be encrypted in database”)


With respect to claims 5 and 14, Wane teaches the system of claim 4 and the method of claim 13;
the coupon data including one or more of the following: terms, conditions, and restrictions ([0054] “receiving details of the coupon campaign…particular product…duration of the campaign…number of coupons to be issued and their discount values”)




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wane, as applied to claims 1 and 10 above, and further in view of Gratry et al. (World Intellectual Property Organization Pub No. WO 2015/008084, January 22, 2015 - hereinafter "Gratry”)

With respect to claims 2 and 11, Wane teaches the system of claim 1 and the method of claim 10. Wane does not appear to disclose,
said one or more processors further programmed to perform operations comprising: requesting a virtual card number; 
associating the virtual card number with the second unique coupon program ID; 
storing the virtual card number in the database;
and storing token-to-VCN mapping data in a data mapping table in the database
However, Gratry discloses 
said one or more processors further programmed to perform operations comprising: requesting a virtual card number; (page 9 lns 15-30 “payment account may be a virtual payment card account and the payment account reference is a virtual payment card number…generating a new account…payment accounts may be generated as and when they are needed…API request to an account generator”
associating the virtual card number with the second unique coupon program ID; (page 4 lins 20-23 “associating the obtained payment account with the offer identifier…storing…”, page 10 lns 15-21 “obtain a payment account…associated with obtained payment account with the offer…issue an offer identifier and payment account reference to the consumer for redemption of the offer from a merchant…server may be configured to assocaited the obtained payment account with the offer…with reference with a record of the offer…offer identifier”)
storing the virtual card number in the database; (page 9 lns 15-30 “payment account may be a virtual payment card account and the payment account reference is a virtual payment card number…generating a new account…payment accounts may be generated as and when they are needed…API request to an account generator”
and storing token-to-VCN mapping data in a data mapping table in the database page 10 lns 15-30 “obtain a payment account…associated with obtained payment account with the offer…issue an offer identifier and payment account reference to the consumer for redemption of the offer from a merchant”, page 16 lns 1-32 and page 17 lns 1-15)
 Gratry suggests it is advantageous to include said one or more processors further programmed to perform operations comprising: requesting a virtual card number; associating the virtual card number with the second unique coupon program ID;  storing the virtual card number in the database; and storing token-to-VCN mapping data in a data mapping table in the database
, because doing so can enable efficient tracking and redemption of offers using an existing transaction infrastructure which can reduce fraud (Page 1 lns 10-20 and page 8 lns 5-30) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wane to include said one or more processors further programmed to perform operations comprising: requesting a virtual card number; associating the virtual card number with the second unique coupon program ID;  storing the virtual card number in the database; and storing token-to-VCN mapping data in a data mapping table in the database, as taught by Gratry, because doing so can enable efficient tracking and redemption of offers using an existing transaction infrastructure which can reduce fraud 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable efficient tracking and redemption of offers using an existing transaction infrastructure which can reduce fraud.


	Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wane, as applied to claims 1 and 10 above, and further in view of Wills (U.S. PG Pub No. 2005/0222910, October 6, 2005 - hereinafter "Wills”)

With respect to claims 6 and 15, Wane teaches the system of claim 4 and the method of claim 13. Wane does not appear to disclose,
said one or more processors further programmed to perform an operation comprising transmitting the second unique coupon program ID to the program creator
However, Wills discloses 
said one or more processors further programmed to perform an operation comprising transmitting the second unique coupon program ID to the program creator ([0090]-[0096] “coupon issuer…utilize coupon ID data to track…may request coupon identification data ….may be stores and sorted accordingly” – therefore the coupon ID (e.g., the second unique coupon program ID) may be sent to the coupon issuer (i.e., program creator))
Wills suggests it is advantageous to include said one or more processors further programmed to perform an operation comprising transmitting the second unique coupon program ID to the program creator, because doing so can enable the creator to sort/filter coupon data in order to derive additional insights which may be beneficial for various marketing/business decisions  ([0090]-[0096]) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wane to include said one or more processors further programmed to perform an operation comprising transmitting the second unique coupon program ID to the program creator, as taught by Wills, because doing so can enable the creator to sort/filter coupon data in order to derive additional insights which may be beneficial for various marketing/business decisions   2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the creator to sort/filter coupon data in order to derive additional insights which may be beneficial for various marketing/business decisions.


With respect to claims 7 and 16, Wane and wills teach the system of claim 6 and the method of claim 15;
said one or more processors further programmed to perform an operation comprising encrypting the second unique coupon program ID before transmitting the second unique coupon program ID to the program creator ([0054] “stores a unique ID number of token identifying the coupon manager…each coupon within a particular coupon campaign is identified within database by a unique coupon ID…may be encrypted” – therefore, in combination with one another, the provisioning of the second coupon program ID to the creator would be encrypted as Wane’s communications are encrypted)




	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wane, as applied to claims 1 and 10 above, and further in view of Gratry et al. (World Intellectual Property Organization Pub No. WO 2015/008084, January 22, 2015 - hereinafter "Gratry”) and further in view of VanDeburg et al. (U.S. PG Pub No.2013/0144700 June 6 2013 - hereinafter "VanDeburg”)

With respect to claims 8 and 17, Wane teaches the system of claim 1 and the method of claim 10;
said one or more processors further programmed to perform operations comprising: receiving, from a merchant computing device, a coupon authorization request message corresponding to a transaction, ([0049]-[0052] “before payment is complete…POS system communicates with the CPS portion of engine 12 to process coupons…transmits the coupon ID…to verify that the coupons are valid and active…engine includes database structure 30 that allows for secure or encrypted storage of coupon data”)
the coupon authorization request message including authorization data comprising the second unique coupon program ID, a date of the transaction, and product identification data, the product identification data corresponding to a product purchased in the transaction; ([0049]-[0052] “…transmits the coupon ID…to verify that the coupons are valid and active…engine includes database structure 30 that allows for secure or encrypted storage of coupon data” – therefore the request includes the second unique coupon program ID, [0062] “product ID”, [0084] “POS stores the list of encrypted coupon IDs to be approved for redemption”, [0087]-[0089] “analyzes the family code of each coupon…products being purchased…comparison…performed by the CPS…access to a list of products currently being purchased…determining the coupons that are to be redeemed and processed in the present transaction” – therefore includes the product identification data corresponding to products in the transaction, [0091] shows date/time field in the message)
identifying coupon data in the database based on the second unique coupon program ID, the coupon data including a product identification restriction; ([0087]-[0089] “analyzes the family code of each coupon…products being purchased…comparison…performed by the CPS…access to a list of products currently being purchased…determining the coupons that are to be redeemed and processed in the present transaction” therefore the system identifies coupon data in the database based on the second unique coupon program ID, the coupon data including a product identification restriction, [0092] “verifying that the coupon IDs are valid…”)
and transmitting a coupon authorization response message to the merchant computing device for the coupon value ([0092]-[0093])
Wane does not appear to disclose,
the coupon authorization request message including authorization data comprising product SKU data, the product SKU data corresponding to a product purchased in the transaction
identifying coupon data in the database based on the second unique coupon program ID, the coupon data including a coupon value, and a product SKU restriction
determining that the coupon value is less than an amount held in a prepaid purse associated with the digital coupon token, the date of the transaction is within the date restriction, and the product SKU data matches the product SKU restriction;
However, Gratry discloses 
identifying coupon data in the database based on the second unique coupon program ID, the coupon data including a coupon value (page 6 – page 8 “determine whether the offer is still valid…has not expired, before honoring…nominal spend limit for the account…after the nominal spend limit has been reached, no further payments can be authorized…requested transfer amount that is less than or equal to the nominal spend limit of the payment account…”, page 9 “when the spend limit is reached, no further authorization …nominal spend limit may be a maximum credit that is allowed on the virtual payment card account”, page 11 and page 18 date/time and expiry tracking)
determining that the coupon value is less than an amount held in a prepaid purse associated with the digital coupon token, the date of the transaction is within the date restriction (page 6 – page 8 “determine whether the offer is still valid…has not expired, before honoring…nominal spend limit for the account…after the nominal spend limit has been reached, no further payments can be authorized…requested transfer amount that is less than or equal to the nominal spend limit of the payment account…”, page 9 “when the spend limit is reached, no further authorization …nominal spend limit may be a maximum credit that is allowed on the virtual payment card account”, page 11 and page 18 date/time and expiry tracking, page 19-20 limited purse and expiry)
Gratry suggests it is advantageous to include identifying coupon data in the database based on the second unique coupon program ID, the coupon data including a coupon value, and determining that the coupon value is less than an amount held in a prepaid purse associated with the digital coupon token, and the date of the transaction is within the date restriction, because doing so can enable efficient determination of offer validity using an existing transaction infrastructure which can reduce fraud and increase efficiency and reduce the requirement for additional infrastructure (Pages 6-8) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wane to include identifying coupon data in the database based on the second unique coupon program ID, the coupon data including a coupon value, and determining that the coupon value is less than an amount held in a prepaid purse associated with the digital coupon token, and the date of the transaction is within the date restriction, as taught by Gratry, because doing so can enable efficient determination of offer validity using an existing transaction infrastructure which can reduce fraud and increase efficiency and reduce the requirement for additional infrastructure 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable efficient determination of offer validity using an existing transaction infrastructure which can reduce fraud and increase efficiency and reduce the requirement for additional infrastructure

Wane and Gratry do not appear to disclose,
the coupon authorization request message including authorization data comprising product SKU data, the product SKU data corresponding to a product purchased in the transaction
the coupon data including a product SKU restriction
determining that the product SKU data matches the product SKU restriction
However, VanDeburg discloses 
the coupon authorization request message including authorization data comprising product SKU data, the product SKU data corresponding to a product purchased in the transaction ([0011]-[0012] & [0056]-[0057] SKU received from merchant/POS)
the coupon data including a product SKU restriction ([0011]-[0012] & [0056]-[0057] SKU restrictions associated with coupon ID retrieved)
determining that the product SKU data matches the product SKU restriction ([0011]-[0012] & [0056]-[0057] SKU restrictions compared to products being purchased to authorize redemption)
VanDeburg suggests it is advantageous to include the coupon authorization request message including authorization data comprising product SKU data, the product SKU data corresponding to a product purchased in the transaction the coupon data including a product SKU restriction, and determining that the product SKU data matches the product SKU restriction, because SKUs are a commonly-used form of product identification which can enable efficient determination of offer validity using an existing transaction infrastructure which can increase efficiency and reduce the requirement for additional infrastructure ([0011]-[0012] & [0056]-[0057]) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wane in view of Gratry to include the coupon authorization request message including authorization data comprising product SKU data, the product SKU data corresponding to a product purchased in the transaction the coupon data including a product SKU restriction, and determining that the product SKU data matches the product SKU restriction, as taught by VanDeburg, because SKUs are a commonly-used form of product identification which can enable efficient determination of offer validity using an existing transaction infrastructure which can increase efficiency and reduce the requirement for additional infrastructure 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that SKUs are a commonly-used form of product identification which can enable efficient determination of offer validity using an existing transaction infrastructure which can increase efficiency and reduce the requirement for additional infrastructure





	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wane, as applied to claims 1 and 10 above, and further in view of Mann et al. (U.S. PG Pub No. 2014/0278881 September 18, 2014 - hereinafter "Mann”)

With respect to claims 9 and 18, Wane teaches the system of claim 1 and the method of claim 10. Wane teaches the system of claim 1 and the method of claim 10. Wane does not appear to disclose,
said one or more processors further programmed to perform operations comprising: receiving a selection via the user computing device to link the digital coupon token to a transaction card; 
and automatically processing the digital coupon token for a transaction associated with the transaction card
However, Mann discloses 
said one or more processors further programmed to perform operations comprising: receiving a selection via the user computing device to link the digital coupon token to a transaction card; ([0019]-[0021] “user can…link the coupon with a store loyalty card, credit card…”, [0005]-[0006], [0048] “prompted to link”)
and automatically processing the digital coupon token for a transaction associated with the transaction card ([0021] “user redeems a saved coupon…having offer applies to their transaction the loyalty card or credit card-linked approach”, [0048] “instantly transacted”, [0005]-[0006])
Mann suggests it is advantageous to include said one or more processors further programmed to perform operations comprising: receiving a selection via the user computing device to link the digital coupon token to a transaction card; and automatically processing the digital coupon token for a transaction associated with the transaction card, because doing so can enable the coupon to be redeemed in an effective and efficient manner when conducting a transaction with a retailer  ([0005]-[0006] & [0091]-[0021] & [0048]) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wane to include said one or more processors further programmed to perform operations comprising: receiving a selection via the user computing device to link the digital coupon token to a transaction card; and automatically processing the digital coupon token for a transaction associated with the transaction card, as taught by Mann, because doing so can enable the coupon to be redeemed in an effective and efficient manner when conducting a transaction with a retailer   2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the coupon to be redeemed in an effective and efficient manner when conducting a transaction with a retailer.




Indication of Allowable Subject Matter

	Claims 3, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is  Wane et al. (U.S. PG Pub No. 2009/0144164, June 4, 2009); Gratry et al. (World Intellectual Property Organization Pub No. WO 2015/008084, January 22, 2015); Gilman et al. (U.S. PG Pub No. 2012/0271697 October 25, 2012); Ramanathan et al. (U.S. Patent No 10,929,8540); “Why are Travel Management Companies (TMCs) Switching To Virtual Payments?” (published on May 23 2017 at https://www.wexinc.com/insights/blog/wex-travel/tmcs-switching-virtual-payments/)

Wane discloses digitizing paper coupons and loading them into a mobile wallet via scanning a coupon barcode with a mobile device and generating a token representing the coupon and transmitting it to the mobile wallet for subsequent redemption .
Gratry disclose generating a virtual card number that is linked to a specific coupon so that a consumer can redeem the coupon and the system uses the VCN and existing transaction processing network to validate, control, and authorize the redemption of the coupon.
Gilman discloses generating a virtual card number that is linked to a specific offer/voucher so that a consumer can redeem the offer/voucher and the system uses the VCN and existing transaction processing network to validate, control, and authorize the redemption of the offer/voucher.
Ramanathan discloses tokenizing coupons to enable efficient redemption at a POS.
“Why are Travel Management Companies (TMCs) Switching To Virtual Payments?” discloses generating VCNs for transactions and controlling transactions/redemptions.

As per Claims 3, 12, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of steps/limitations. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight


	Conclusion

	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621